Citation Nr: 1615191	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  13-13 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for liver cancer, to include as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1963 to March 1968.  He died in November 2013.  The appellant is his surviving spouse and the substitute-claimant in this appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In April 2014, the RO recognized the appellant as the substitute-claimant in the Veteran's appeal. As such, she brings the current claim without the restrictions imposed by 38 U.S.C.A. § 5121.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that it is afforded every possible consideration.  

The appellant contends that the Veteran's liver cancer is secondary to exposure to herbicides.  Review of the claims folder shows that the Veteran served in the Republic of Vietnam during the Vietnam era and was diagnosed as having liver cancer in March 2013.  VA treatment records dated through April 2013 have been obtained as associated with the claims folder.  However, the Veteran had reported that he was to undergo surgery in May 2013 to remove his liver cancer.  It also appears that he was hospitalized for treatment of this disability in October 2013 and again in November 2013.  On remand, the Veteran's complete VA treatment records must be obtained.  

With respect to herbicide exposure, a Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  In the case of such a Veteran, service connection for any of the conditions listed under 38 C.F.R. § 3.309(e) will be rebuttably presumed if they are manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).  However, liver cancer is not a disability associated with exposure to herbicides under 38 C.F.R. § 3.309(e).  

Notwithstanding the fact that liver cancer is not subject to presumptive service connection on the basis of herbicide exposure, the appellant could still establish service connection for this condition with competent evidence that it was incurred in service or by submitting medical or scientific evidence that it was in fact due to herbicide exposure during service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).   Thus, the Veteran's file should be forwarded to an appropriate VA examiner for an opinion regarding whether there was a relationship between his liver cancer and his in-service exposure to herbicides.  See Combee, 34 F.3d 1042.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)



1.  Obtain the Veteran's complete VA treatment records, dated from March 2013 until his death in November 2013.  

2.  Thereafter, forward the Veteran's file to an appropriate VA examiner for an medical opinion.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the opinion.  The examiner must note in the opinion that the evidence in the claims file has been reviewed.  

The examiner must provide an opinion as to the likelihood that the Veteran's liver cancer was directly related to his in-service Agent Orange (herbicide) exposure.  

In rendering the opinion, the examiner may not rely solely on the fact that the Veteran's liver cancer may not be on the presumptive list of diseases associated with herbicide exposure, or that the National Academy of Sciences may have determined that current studies do not support a statistical association between a given disease and herbicide exposure.  Rather, the opinion must explain why any statistical or medical studies are found to be persuasive or unpersuasive, and should address any other considerations that the examiner finds relevant, such as whether there are other risk factors for the development of the Veteran's liver cancer or whether it manifested in an unusual manner, among any other factors deemed pertinent.  

A complete explanation must be provided for all opinion(s).  If the examiner is not able to render such an opinion without resort to mere speculation, a complete explanation must be provided which discusses, among other things, whether there is missing information that would aid in making a more definitive determination, or whether a non-speculative determination simply cannot be made within the limits of current medical knowledge.

3.  Then, review the claims file and ensure that the requested development actions have been completed in full.  If the VA medical opinion does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

4.  Finally, after completing any other necessary development, readjudicate the claim on appeal.  If the benefits sought are not granted, the appellant and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


